DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 07/19/2022 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney, Daniel J. Greenhalgh, on 7/20/2022.

The application has been amended as follows: 
3. (Currently Amended) The lighting unit of claim 31, the lighting unit further comprises a light source positioned adjacent to the base layer at an end of the laminated glass rod.



Reasons for allowance
Claims 1-5, 8, 10, 14-18, 20,23-27,29 and 31-33 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, taken along or in combination, fails to disclose or suggest, in light of the specification, the newly amended claim limitations of claim 1. In addition, Borrelli WO2015126994A1, An WO2015187906A1, Ogiwara US 2013/0184690, Gu US 2015/0176775 and Gu US 2015/0176775 taken along or in combination, at least fails to disclose or suggest the claim limitations of “a lighting unit having the glass laminate structure comprises a laminated glass sheet and the high refractive index region comprises a high refractive index channel extending along a length of the laminated glass sheet; and an edge of the light guiding sheet is optically coupled to the high refractive index channel such that the light that leaks out of the base layer and into the high refractive index region is introduced into the edge of the light guiding sheet” along with other claim limitations. Claims 2, 4-5, 8, 10, 14-18, 20,23-27 and 29 are depended on claim 1 so they are allowable for the same reason.
Regarding claim 31, the prior art of record, taken along or in combination, fails to disclose or suggest, in light of the specification, the newly amended claim limitations of claim 31. In addition, Borrelli WO2015126994A1, An WO2015187906A1, Ogiwara US 2013/0184690, Gu US 2015/0176775 and Gu US 2015/0176775 taken along or in combination, at least fails to disclose or suggest the claim limitations of “a lighting unit having the glass laminate structure comprises a laminated glass rod and the high refractive index region comprises a high refractive index channel extending along a length of the laminated glass rod; and an edge of the light guiding sheet is optically coupled to the high refractive index channel such that the light that leaks out of the base layer and into the high refractive index region is introduced into the edge of the light guiding sheet” along with other claim limitations. Claims 3, 32 and 33 are depended on claim 31 so they are allowable for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”















Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA X PAN whose telephone number is (571)270-7574. The examiner can normally be reached M-F: 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIA X PAN/Primary Examiner, Art Unit 2871